             Case 1:21-cv-06115-VSB Document 5 Filed 08/10/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                             8/10/2021
MICHAEL FRANKO,                                            :
                                                           :
                                        Plaintiff,         :
                                                           :         21-cv-6115 (VSB)
                      -against-                            :
                                                           :              ORDER
OSKAR LEWNOWSKI et al.,                                    :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On July 12, 2021, Plaintiff initiated this action and filed his complaint in the New York

 State Supreme Court, New York County. (Doc. 1 Ex. A.) On July 16, 2021, Defendants filed a

 notice of removal on grounds of diversity jurisdiction. (Doc. 1.) “After removal, repleading is

 unnecessary unless the court orders it.” Fed. R. Civ. P. 81(c)(2). “A defendant who did not

 answer before removal must answer or present other defenses or objections . . . within the

 longest of these periods”: (1) “21 days after receiving—through service or otherwise—a copy of

 the initial pleading”; (2) “21 days after being served with the summons for an initial pleading on

 file at the time of service,” or; (3) “7 days after the notice of removal is filed.” Id. While

 Defendants maintain that they have not yet been served with the Complaint, (Doc. 1 ¶ 3), they

 nevertheless received a copy of the Complaint and summons, (see Doc. 1 Ex. A). As such, under

 Rule 81, Defendants are overdue in answering or otherwise responding to the Complaint.

          It is hereby:

          ORDERED that Defendants are directed to answer or otherwise respond to Plaintiff’s

 Complaint on or before August 31, 2021.
         Case 1:21-cv-06115-VSB Document 5 Filed 08/10/21 Page 2 of 2




 SO ORDERED.

Dated: August 10, 2021
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge
